 



EXHIBIT 10.3
WAIVER AGREEMENT
     THIS WAIVER AGREEMENT (this “Agreement”), dated as of September 30, 2005,
makes reference to (i) the Credit Agreement dated as of April 2, 2004 (as
amended, the “Credit Agreement”) among VITROCRISA COMERCIAL, S. de R.L. de C.V.,
a corporation (sociedad de responsabilidad limitada de capital variable)
organized and existing under the laws of the United Mexican States, VITROCRISA,
S. de R.L. de C.V., a corporation (sociedad de responsabilidad limitada de
capital variable) organized and existing under the laws of the United Mexican
States, various financial institutions and BANK OF MONTREAL, as administrative
agent; and (ii) the Libbey and Libbey Glass Guaranty dated as of April 2, 2004
(the “Libbey Guaranty”) executed by each of LIBBEY INC., a Delaware corporation
(“Libbey”), and LIBBEY GLASS INC., a Delaware corporation (“Libbey Glass”)
(each, a “Guarantor” and together, the “Guarantors”). Unless otherwise defined
herein, terms used in this Agreement that are defined in the Credit Agreement or
the Libbey Guaranty shall have the same meanings herein as in the Credit
Agreement or the Libbey Guaranty, as applicable.
     WHEREAS, pursuant to the Libbey Guaranty, the Guarantors have guaranteed
certain of the Obligations of Vitrocrisa and/or Comercial to each of the Tranche
B Lenders and the Administrative Agent; and
     WHEREAS, the Guarantors have requested a waiver by the Tranche B Lenders
and the Administrative Agent of the requirements of Section 4.4(b) of the Libbey
Guaranty; and
     WHEREAS, the parties hereto are willing to provide such waiver as
specifically set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Waiver. Upon satisfaction of the conditions precedent set forth in
Section 3 below, each of the parties hereto waives any Event of Default and any
rights to take action, in each case, arising from the failure of the Guarantors
to maintain a Consolidated Leverage Ratio (as defined in Note Purchase Guaranty
Agreement) of less than or equal to 3.75 to 1.0 at any time from September 30,
2005 through (but not including) December 31, 2005; provided that the
Consolidated Leverage Ratio (as defined in Note Purchase Guaranty Agreement) of
the Guarantors shall not exceed 4.25 to 1.0 as of September 30, 2005.
     2. Limited Waiver. Except as set forth in Section 1 above, the execution of
this Agreement and acceptance of any other documents related hereto shall not be
deemed to be a waiver of any Event of Default under the Credit Agreement, any
Guarantor Event of Default under the Libbey Guaranty or any breach, default or
event of default under any other Transaction Document, whether or not known to
the Administrative Agent, any Collateral Agent or any Lender and whether or not
existing on the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     3. Conditions Precedent. This Agreement shall be effective upon
satisfaction of the following conditions precedent:
     (a) the Administrative Agent shall have received this Agreement, duly
executed by the Administrative Agent and the Required Lenders; and
     (b) the Guarantors shall have paid to the Administrative Agent for the
account of each Tranche B Lender that has delivered (by facsimile or otherwise)
an executed counterpart of this Agreement to the Administrative Agent on or
prior to noon (Eastern time) on September 29, 2005, a non-refundable fee in an
amount equal to 5 basis points (0.05%) of the Tranche B Loans of such Tranche B
Lender as of the date hereof.
     4. Governing Law. This Agreement shall be construed in accordance with and
be governed by the law of the State of New York without giving effect to the
principles thereof relating to conflicts of law (except Section 5-1401 of the
New York General Obligations Law).
     5. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     6. Captions and Headings. The captions or section headings at various
places in this Agreement are intended for convenience only and do not constitute
and shall not be interpreted as part of this Agreement.
     7. Counterparts; Telecopied Signatures. This Agreement may be executed in
any number of separate counterparts, each of which shall collectively and
separately constitute one and the same agreement. This Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally valid. A
facsimile copy of any such executed counterpart shall be deemed valid as an
original.
     8. No Other Changes. Except as explicitly set forth herein, all of the
terms and conditions of the Credit Agreement and the Libbey Guaranty shall
remain in full force and effect.
[Signatures Follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.

              BANK OF MONTREAL,
as Administrative Agent
 
       
 
  By:   /s/ Aaron Lanski
 
       
 
  Name:   Aaron Lanski
 
  Title:   Vice President
 
            THE BANK OF NOVA SCOTIA,
as a Tranche B Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            STANDARD FEDERAL BANK, N.A.,
as a Tranche B Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.

              BANK OF MONTREAL,
as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            THE BANK OF NOVA SCOTIA,
as a Tranche B Lender
 
       
 
  By:   /s/ K. C. Clark
 
       
 
  Name:   K. C. Clark
 
  Title:   Managing Director
 
            LASALLE BANK MIDWEST NATIONAL
ASSOCIATION (formerly known as Standard
Federal Bank, N.A.), as a Tranche B Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first above written.

              BANK OF MONTREAL,
as Administrative Agent
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            THE BANK OF NOVA SCOTIA,
as a Tranche B Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            LASALLE BANK MIDWEST NATIONAL
ASSOCIATION (formerly known as Standard
Federal Bank, N.A.), as a Tranche B Lender
 
       
 
  By:   /s/ Ronald R. Valentine
 
       
 
  Name:   Ronald R. Valentine
 
  Title:   FVP

 